Citation Nr: 1810206	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 percent prior to May 13, 2016, and a rating higher than 70 percent since May 13, 2016, for bipolar disorder with generalized anxiety disorder.

2.  Entitlement to a rating higher than 10 percent prior to May 13, 2016, a rating higher than 30 percent from May 13, 2016 to July 19, 2017, and a rating higher than 50 percent from July 20, 2017 for migraine headaches.

3.  Entitlement to a rating higher than 10 percent prior to September 8, 2015, a rating higher than 20 percent from September 8, 2015 to July 19, 2017, and a rating higher than 80 percent from July 20, 2017, for grand mal seizures.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 8, 2015.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of this hearing is of record.  

During the pendency of the appeal, the RO issued a July 2016 rating decision that increased the rating for Veteran's psychiatric disorder from 30 percent to 70 percent and increased the rating from 10 percent to 30 percent for migraine headaches, both effective from May 13, 2016; and increased the rating from 10 percent to 20 percent for grand mal seizures, effective from September 8, 2015.  

In November 2017, the Board remanded the claims for further development.  

The RO issued a December 2017 rating decision that increased the rating for the Veteran's migraine headaches from 30 percent to 50 percent and increased the rating from 20 percent to 80 percent for grand mal seizures, both effective from July 20, 2017.  However, as these grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  This rating also granted TDIU from September 8, 2015, and special monthly compensation based on housebound criteria from May 13, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Remand is required for further development before adjudicating the Veteran's claims for increased ratings for bipolar disorder with generalized anxiety disorder; migraine headaches; grand mal seizures; and TDIU.    

At the July 2017 Travel Board hearing, the Veteran testified that she was denied Social Security Administration (SSA) disability benefits for her epilepsy as she was found to be able to work.  The Board finds that a remand is necessary to obtain any outstanding SSA disability records.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As an SSA disability determination and any related medical records have not yet been requested or associated with the claims file, a remand is necessary to identify and obtain these records.  See 38 C.F.R. § 3.159(c)(2) and (3); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Social Security Administration all records pertinent to the Veteran's Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

